Citation Nr: 0735691	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-06 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus of 
each ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied separate 10 percent ratings for 
tinnitus of each ear.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent ratings for tinnitus of each ear.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  As set forth in more 
detail below, the facts in this case are not in dispute and 
the veteran's appeal must be denied as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA notice 
or development action is harmless error.  Neither the veteran 
nor his representative has argued otherwise.  


Background

In a July 1995 decision, the Board granted service connection 
for bilateral tinnitus.  In a rating decision issued later 
that month, the RO assigned an initial 10 percent rating for 
bilateral tinnitus, effective May 18, 1991, pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6260, the rating criteria for 
evaluating tinnitus.

In February 2003, the veteran's representative, on behalf of 
the veteran, submitted a claim for separate 10 percent 
ratings for tinnitus of each ear.

In a February 2003 rating, the RO denied the claim, noting 
that Diagnostic Code 6260 did not provide for the assignment 
of separate 10 percent ratings for tinnitus of each ear.  On 
behalf of the veteran, the veteran's representative appealed 
that decision to the Board.


Analysis

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.  No higher 
rating is available in the Rating Schedule for tinnitus.

In addition, the United States Court of Appeals for the 
Federal Circuit has affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).

The Board further notes that the record contains no 
indication, nor has the veteran argued, that an 
extraschedular rating for tinnitus is warranted.  38 C.F.R. § 
3.321 (2006).  Thus, no action with respect to referral for 
consideration of an extra-schedular rating is warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to separate 10 percent ratings for tinnitus is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


